 


109 HR 3719 IH: Ease Our Soldiers’ Minds Act
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3719 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Ryan of Ohio (for himself and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Servicemembers Civil Relief Act to require that the Department of Defense notify the creditors of persons in military service and persons entering military service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ease Our Soldiers’ Minds Act.  
2.Amendment to Servicemembers Civil Relief Act 
(a)In generalSection 105 of the Servicemembers Civil Relief Act (Public Law 108–189) is amended— 
(1)in the heading for the section, by striking of benefits and inserting with respect to benefits;  
(2)by inserting (a) Notification of benefits to servicemember.— before The Secretary; and 
(3)by adding at the end the following: 
 
(b)Notification to creditors 
(1)Submission of informationIn providing the notice under subsection (a) to a person, the Secretary concerned shall request that the person submit information relating to the creditors of such person not later than the following date, as applicable: 
(A)In the case of a person entering military service, within a reasonable time period but not later than 30 days after the date on which the person enters such service. 
(B)In the case of a person in military service, within a reasonable time period but not later than 30 days after the date on which the person receives the request from the Secretary. 
(2)Notification to creditorsIn the case of the creditors for which a person provides information under paragraph (1), the Secretary concerned shall ensure that notice of the benefits accorded by this Act to the person is provided in writing to such creditors, within a reasonable time period but not later than 30 days after the date on which the person submits the information.  
(3)Additional creditorsAfter the initial submission of information under paragraph (1) by a person, if the person submits to the Secretary concerned information on additional creditors of the person, the Secretary shall provide a notice described in paragraph (2) to such creditors. 
(4)Notification to consumer reporting agenciesPromptly after the date of the enactment of the Ease Our Soldiers’ Minds Act, the Secretary of Defense shall ensure that notification of the benefits accorded by this Act is provided in writing to all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis (as defined in section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)).  . 
 
